ORDER

PER CURIAM.
AND NOW, this 31st day of March 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1.Where the applicable regulation under the Adoption Act requires that a Parent apply for adoption assistance pri- or to the finalization of adoption, and where the purpose of the Act is to promote adoption, did the Commonwealth Court err in creating an equitable exception allowing a parent to apply for and obtain adoption subsides — both retroactively and prospectively — after the finalization of adoption, even though the Parent was willing to adopt without assistance?
2. Where the Parents’ agent has knowledge of the availability of adoption assistance, but inexplicably fails to inform the Parents of such availability until ten years after the deadline, did the Commonwealth Court err in awarding ten years of retroactive benefits, plus prospective benefits, by attributing such failure to [DPW] — and, in turn [DHS]— merely because the Parent’s agent was a DPW licensee, particularly where neither DPW nor DHS knew of the family’s existence?
3. Should this Court adopt [President] Judge Leadbetter’s concurrence — which explained that the Commonwealth Court’s decision here “graphically illustrates the shortsightedness of prior decisions” of the Commonwealth Court — and remand for equitable reduction or elimination of the retroactive adoption assistance award, given that the Parents’ agent was aware of the availability of adoption assistance, given that the government was unaware of the Parents’ existence, given how much time has passed since the deadline, and given the lack of showing that the Parents needed the assistance for the upbringing of the children?